IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RANDALL WINSLOW,                          : No. 532 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
GOLDBERG, MEANIX & MUTH, EVAN J.          :
KELLY, JOHN DOE, T/A OR DBA               :
GOLDBERG, MEANIX & MUTH,                  :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.